Citation Nr: 0124021	
Decision Date: 10/03/01    Archive Date: 10/09/01	

DOCKET NO.  00-16 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The veteran had active service from October 1977 to February 
1979.  He was apparently age 34 at enlistment.  Service 
personnel records on file indicate that the veteran was 
separated in advance of the expiration of his ordinary 
enlistment based upon a fraudulent entry.  However, post-
service records indicate that some time around 1980, the Army 
Board for Correction of Military Records reviewed the 
veteran's service record and took certain action to show 
that, while he remained separated for fraudulent enlistment, 
he was entitled to an honorable discharge with credit for 
service performed.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied service connection for a 
low back disorder.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained; the 
veteran and representative were advised of the evidence 
necessary to substantiate his claim, the RO offered to assist 
the veteran in obtaining evidence relevant to his claim, the 
veteran was provided a VA examination, and there remains no 
evidence identified by the veteran which is uncollected for 
review.

2.  While the veteran is shown in the service medical records 
to have sustained a  low back strain, this injury is shown to 
have been acute and transitory and resolved prior to the 
veteran's separation from military service; mild degenerative 
changes of the lumbar spine are first clinically demonstrated 
over 10 years after the veteran was separated from service, 
and there is no competent evidence of a nexus between a low 
back disorder, to include arthritis of the lumbar spine, and 
any incident, injury or disease of active service.

CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by active military service, nor may arthritis of the lumbar 
spine be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 
Fed. Reg. 45620-45632 (August 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100. 

The Board finds that the RO fulfilled its duty to assist the 
veteran as required in VCAA and its implementing regulations.  
The RO notified the veteran of what evidence was needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  All known available private and VA 
medical records have been collected for review, and the 
veteran has not identified any pertinent evidence that has 
not been collected for review.  The veteran was provided a VA 
examination, which included a review of the claims file and a 
nexus opinion.  No further assistance to the veteran is 
required to comply with the duty to assist at 38 U.S.C.A. 
§ 5103(A) and recently adopted implementing regulations.  

The Board is cognizant of the RO's initial decision denying 
the service connection claims as not well grounded.  However, 
in a May 2001 Supplemental Statement of the Case, the RO 
adjudicated the claim on the merits.  Moreover, as the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations, and as the Board will do 
the same, to proceed with appellate review is not prejudicial 
to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Law and Regulation:  Service connection may be established 
for disability resulting from disease or injury incurred in 
line of duty during active military service.  38 U.S.C.A. 
§ 1110.  Service connection may also be granted for certain 
specified diseases, including arthritis, which becomes 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that evidence pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  
Facts:  The physical examination for enlistment reveals no 
low back disorder.  In mid-July 1978, the veteran sought 
treatment for a lifting injury of his low back.  The 
assessment was possible pulled muscle.  The following day, 
range of motion was normal but guarded, there was no spinal 
tenderness or deformity, but there was spinous muscle 
tenderness in the lumbosacral area on the right.  The 
assessment was muscle strain/spasm.  Several days later, the 
veteran, who had returned to work following he initial 
injury, was hospitalized because of significant low back pain 
without radiation.  Physical examination was within normal 
limits except for the back.  There was positive straight leg 
raising on the left at 60 degrees and on the right at 20 
degrees.  Range of motion was decreased, but the rest of the 
examination, including neurologic, was normal.  The diagnosis 
was acute low back sprain.  X-ray studies were taken and were 
interpreted as being normal.  Laboratory studies were all 
normal.  The veteran was placed on bed rest for a period of 
approximately two weeks and discharged home with specific 
instructions regarding low back exercise.  

In mid-August 1978, it was recorded that the back strain was 
"better now."  There was still intermittent pain and 
decreased range of motion and he was instructed to continue 
with exercises.  He was provided a physical profile for 45 
days.  The veteran was next seen in November 1978 with 
complaints of a headache but without complaints of low back 
problems.  

In late December 1978, the veteran again presented with a 
complaint of back pain of two days' duration.  There was no 
discoloration or other significant symptoms noted and there 
was no fracture.  The vertebrae were intact.  The assessment 
was a muscle spasm, and the veteran was provided topical and 
oral medication.  There are other service medical entries for 
January and February 1979 on unrelated matters and these 
entries contain no complaints or findings regarding the 
veteran's low back.  The physical examination for service 
separation noted that the back was normal and, in the 
accompanying report of medical history completed by the 
veteran, he reported in the negative to questions as to 
whether he had arthritis-rheumatism-or bursitis, bone-joint 
or other deformity, or recurrent back pain.

The next chronological clinical notation of a back problem is 
a VA outpatient treatment record from March 1989, which 
contains the veteran's report of having slipped and fallen in 
the shower four days previously and feeling a snap in his 
back.  This record notes no traumatic, preexisting illness.  
Examination revealed negative straight leg raising and normal 
motor sensory testing.  There was no evidence of fracture or 
a disc problem.  The diagnosis was musculoskeletal pain.  The 
following month, the veteran was provided a VA X-ray of the 
low back which was interpreted as revealing "early" 
degenerative changes.  There was no compression and no 
spondylolysis.  

The veteran filed his first claim for VA disability 
compensation in May 1998, citing low back problems beginning 
in the later 1970's.  

The veteran was provided a VA examination in March 2000.  
This examination was specifically provided for a review of 
the veteran's claims folder and an opinion as to whether 
current low back problems were related to incidents of 
service.  The VA physician reviewed the veteran's claims 
folder and noted the lifting injury during service.  The 
physician reported that he could not get a beginning date 
from the veteran.  The back did not hurt the veteran 
continuously but rather pain was episodic.  He reported 
having acute episodes 2 or 3 times per year lasting from 1 to 
3 weeks.  Pain was of the low back but not radiating to the 
lower extremities.  Examination revealed that the veteran was 
asymptomatic but range of motion was restricted and straight 
leg raising was to 70 degrees bilaterally without pain.  An 
X-ray study taken in conjunction with the examination was 
interpreted as showing normal curvature and alignment and 
vertebral body height and disc space width were maintained.  
Pedicles and other portions of the posterior arches appeared 
intact.  There was noted subarticular sclerosis of the 
sacroiliac joints, probably due to degenerative sacroiliitis.  
The physician concluded that it was his opinion that current 
low back symptoms were not a progression of the acute lumbar 
strain which occurred during the veteran's active military 
service.  The physician noted the lengthy period of time 
between the acute strain in service and the documented 
clinical onset of chronic pain at present.

A medical statement dated in August 2000 and signed by J. L, 
M. D., is of record.  Dr. L reported that the veteran was 
treated on October 31, 1997 for low back pain.    

In September 2000, the veteran testified at a personal 
hearing at the RO.  He reported having been hospitalized 
during service from between 40 to 60 days.  When questioned 
about treatment for low back problems soon after service, the 
veteran indicated that at one point he was provided a back 
brace in 1988 or 1979, "Something like that, I can't 
remember."  When asked whether there were any treatment 
records for his back that he had not submitted, the veteran 
indicated that the only records were when he was hospitalized 
during service.  

Analysis:  The preponderance of the evidence of record is 
against the veteran's  claim for service connection for a low 
back disorder.  While the veteran is shown to have sustained 
an acute low back strain or sprain during service in July 
1978, for which he was hospitalized for a two-week period, 
and while he apparently had another lesser acute incident in 
December 1978, the clinical evidence reveals that these 
injuries were acute and transitory and resolved without 
clinically identifiable residual.  Aside from the fact that 
the physical examination for service separation contained no 
notation of low back abnormality, including the report of 
medical history completed by the veteran, a VA physician who 
reviewed the claims file and examined the veteran in March 
2000 opined that the inservice back injuries resulted in 
acute manifestations of a back strain.  Moreover, there is a 
complete absence of competent clinical evidence which in any 
way objectively demonstrates a continuity of low back 
symptoms for many years after service separation.  

The first objective evidence documenting low back problems 
after service revealed a traumatic slip and fall injury with 
a reported "snap" from 10 years after service in March 1989.  
The veteran did not file his first claim for service-
connected low back disability until May 1998; almost 19 years 
after service.  While the veteran is certainly competent to 
provide a description of his low back symptoms, he is not 
shown to have the requisite medical expertise to provide a 
clinical opinion that any low back disability at present, 
including mild degenerative changes, is attributable to acute 
low back sprains which occurred in 1978.  That is, such 
statements are not probative evidence because only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran has not been shown to possess, 
may provide evidence requiring medical knowledge.  See 
Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492, (1992); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  On the other hand, there is a 
competent clinical opinion on file produced by a physician 
who had access to and reviewed all available clinical 
evidence and that opinion is that it is unlikely that present 
low back symptoms with mild degenerative changes are 
attributable to the acute low back strains or sprains during 
service.  The brief statement submitted by Dr. L merely notes 
that the veteran was treated for low back pain in October 
1997.  The record is devoid of  competent evidence of a nexus 
between a low back disability and service. 

In the absence of any competent clinical evidence relating 
current low back symptoms, only presently identified as mild 
degenerative changes, to any incident, injury or disease of 
active service, service connection for a low back disorder is 
not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable, and the claim of service connection for a low 
back disability must be denied.  38 C.F.R. § 3.102 (2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).    


ORDER

Entitlement to service connection for a low back disorder is 
denied.



		
	R. F. Williams
	Member, Board of Veterans' Appeals

 

